Emerson, J.:
The defendant was convicted of the crime of robbery. A motion for a new trial was made, which was denied. This appeal is from the order denying a new trial.
No bill of exceptions, as provided by section 313 of the criminal code, was ever prepared or settled. In the absence of a bill of exceptions, this court will not review the action of the trial court on a motion for a new trial. A recital in the order’ that exception was taken will not suffice, but the bill must be taken. There being no error complained of in the judgment-roll, and none appearing, the judgment is affirmed.
Hunter, C. J., and Twiss, J., concurred.